DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election without traverse of Invention 2, claims 14-20 in the reply filed on March 21, 2022, is acknowledged. Claims 1-13, directed to a system for registering a device and a femur, and Claims 21-24, directed to drawn to a system for registering patient data of a first bone in a first coordinate system with a surgical plan associated with the first bone in a second coordinate system that is different than the first coordinate system, are withdrawn from further consideration as being
drawn to a nonelected Inventions 1 and 3.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 14-20 are rejected under 35 U.S.C. 103 as being obvious over Moses et al. (U.S. publication number 20080010706) in view of Lang et al. (U.S. publication number 20170258526). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding Claim 14, Moses discloses a computer implemented method of registration of a device and a femur, the femur including an exterior surface and an inner canal, the device and the femur being in a common coordinate system (paragraph [0035]), the computer implemented method comprising: 
receiving external bone registration data corresponding to locations on the exterior surface of the femur (Paragraph [0037] lines 7-11); 
calculating a first registration transform based on the external bone registration data (Paragraph [0037] lines 11-20); 
transforming a first bone removal plan of a surgical plan to the common coordinate system based on the first registration transform, the first bone removal plan including a partial femoral canal preparation plan that is less than a full canal preparation plan needed for receiving a stem of a femoral implant (Paragraph [0048]); 
however, Moses does not disclose receiving internal bone canal registration data corresponding to at least one of location or orientation data from the inner canal of the femur; calculating a second registration transform based on both of the external bone registration data and the internal bone canal registration data; and transforming a second bone removal plan of the surgical plan to the common coordinate system based on the second registration transform.
Lang teaches a device and method for surgery that involves receiving internal bone canal registration data (Paragraph [0946]) corresponding to at least one of location or orientation data from the inner canal of the femur; calculating a second registration transform based on both of the external bone registration data and the internal bone canal registration data; and transforming a second bone removal plan of the surgical plan to the common coordinate system based on the second registration transform (paragraph [0193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moses to incorporate the teachings of Lang to include receiving internal bone canal registration data corresponding to at least one of location or orientation data from the inner canal of the femur; calculating a second registration transform based on both of the external bone registration data and the internal bone canal registration data; and transforming a second bone removal plan of the surgical plan to the common coordinate system based on the second registration transform in order to reduce the possibility of mal-seating of the femoral stem and possibly incorrect femoral anteversion, incorrect femoral offset or femoral component angulation or leg length discrepancy (Paragraph [01563]). 
Regarding Claim 15, Moses discloses the computer implemented method of claim 14, further comprising: determining a planned implant placement of an implant model relative to a femoral bone model, the femoral bone model being representative of the femur (Paragraph [0010] lines 12-14).
Regarding Claim 16, Moses discloses the computer implemented method of claim 15, further comprising: determining a surgical plan in order to achieve the planned implant placement, the surgical plan comprising the first bone removal plan but does not disclose it comprising the second bone removal plan (Paragraph [0913]).
Lang teaches the surgical plan comprising the second bone removal plan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moses to incorporate the teachings of Lang to include the surgical plan comprising the second bone removal plan in order to reduce the possibility of mal-seating of the femoral stem and possibly incorrect femoral anteversion, incorrect femoral offset or femoral component angulation or leg length discrepancy (Paragraph [01563]).
Regarding Claim 17, Moses discloses the computer implemented method of claim 14, wherein the first bone removal plan is planned in a virtual coordinate system relative to a femoral bone model 81940861.1_4_U.S. Application No. 16/810,283Attorney Docket No.: 065618-650415 Response to Office Action mailed 01/24/2022representative of the femur, the virtual coordinate system being different than the common coordinate system (Paragraph [0070]), and 
wherein transforming the first bone removal plan to the common coordinate system based on the first registration transform comprises mapping the first bone removal plan to the femur in the common coordinate system in the same position and orientation that the first bone removal plan is relative to the femoral bone model in the virtual coordinate system (Paragraph [0052]).
Regarding Claim 18, Moses discloses the computer implemented method of claim 14, but does not disclose wherein the second bone removal plan is planned in a virtual coordinate system relative a femoral bone model representative of the femur, the virtual coordinate system being different than the common coordinate system , and 
wherein transforming the second bone removal plan to the common coordinate system based on the second registration transform comprises mapping the second bone removal plan to the femur in the common coordinate system in the same position and orientation that the second bone removal plan is relative to the femoral bone model in the virtual coordinate system.
Lang teaches wherein the second bone removal plan is planned in a virtual coordinate system relative a femoral bone model representative of the femur, the virtual coordinate system being different than the common coordinate system (Paragraph [0913]), and wherein transforming the second bone removal plan to the common coordinate system based on the second registration transform comprises mapping the second bone removal plan to the femur in the common coordinate system in the same position and orientation that the second bone removal plan is relative to the femoral bone model in the virtual coordinate system (Paragraph [0913]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moses to incorporate the teachings of Lang to include wherein the second bone removal plan is planned in a virtual coordinate system relative a femoral bone model representative of the femur, the virtual coordinate system being different than the common coordinate system, and wherein transforming the second bone removal plan to the common coordinate system based on the second registration transform comprises mapping the second bone removal plan to the femur in the common coordinate system in the same position and orientation that the second bone removal plan is relative to the femoral bone model in the virtual coordinate system in order to reduce the possibility of mal-seating of the femoral stem and possibly incorrect femoral anteversion, incorrect femoral offset or femoral component angulation or leg length discrepancy (Paragraph [01563]). 

Regarding Claim 19, Moses discloses the computer implemented method of claim 18, but does not disclose wherein the second bone removal plan includes removal of bone from the inner canal of the femur, wherein the second bone removal plan encompasses the bone removal from the first bone removal plan.
Lang teaches wherein the second bone removal plan includes removal of bone from the inner canal of the femur, wherein the second bone removal plan encompasses the bone removal from the first bone removal plan (Paragraph [0946]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moses to incorporate the teachings of Lang to include wherein the second bone removal plan includes removal of bone from the inner canal of the femur, wherein the second bone removal plan encompasses the bone removal from the first bone removal plan in order for the surgeon can also indicate the desired femoral neck resection level and the desired position of the component in the femoral canal (Paragraph [0946]).
Regarding Claim 20, Moses discloses the computer implemented method of claim 18, but does not disclose wherein second bone removal plan includes removal of additional bone beyond the bone in the first bone removal plan. 
Lang teaches wherein second bone removal plan includes removal of additional bone beyond the bone in the first bone removal plan (Paragraph [0946]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moses to incorporate the teachings of Lang to include wherein second bone removal plan includes removal of additional bone beyond the bone in the first bone removal plan in order for the surgeon can also indicate the desired femoral neck resection level and the desired position of the component in the femoral canal (Paragraph [0946]).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774